NUMBER
13-09-00544-CV
 
                                 COURT
OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG

____________________________________________________________
 
ALEJANDRO LUNA GOMEZ,
SR., #687479,                        Appellants,
 
                                                             v.
 
EILEEN KENEDY, ET AL.,                                                             Appellee. 
____________________________________________________________
 
                           On
appeal from the 156th District Court 
                                          of
Bee County, Texas.
____________________________________________________________
 
                               MEMORANDUM
OPINION
 
     Before Chief
Justice Valdez and Justices Garza and Benavides
Memorandum Opinion
Per Curiam
 




Appellant=s brief in the above cause was due on November 18, 2009. 
The Court granted appellant’s first motion for extension of time to file the
brief, allowing until April 26, 2010, to file his brief.  Rather than filing
the brief, appellant, proceeding pro se and indigent, filed a motion to abate
this matter.  The Court denied the motion to abate.  Appellant then filed a
“Motion Explaining to the Court Why Appellant has Failed to File His Brief.” 
In the motion, appellant asserted that he had been denied materials to help him
submit the brief.  On August 12, 2010, this Court abated and remanded the case
to the trial court to conduct a hearing.  
On
October 19, 2010, the trial court held a hearing.  The record reflects that appellant
was released from prison prior to the hearing, appellant was notified of the
hearing, appellant did not contact the trial court judge, and appellant did not
appear at the hearing.  The trial court found that appellant has abandoned his
appeal; that appellant was not denied adequate, effective, and meaningful
access to the law library; and that appellant should not be granted an
extension of time to file his brief.
Texas
Rule of Appellate Procedure 9.1(b) requires unrepresented parties to sign any
document filed and "give the party's mailing address, telephone number,
and fax number, if any."  See Tex.
R. App. P. 9.1(b).  Appellant has neither provided this court with a forwarding
address nor taken any other action to prosecute this appeal. 
Rule
42.3 permits an appellate court, on its own initiative after giving ten days'
notice to all parties, to dismiss the appeal for want of prosecution or for
failure to comply with a requirement of the appellate rules. See id.
42.3(b), (c).  Rule 2 authorizes an appellate court to suspend a rule's
operation in a particular case to expedite a decision. See id. 2. Given
the length of inactivity in this appeal and this court's inability to give
effective notice to appellant, we suspend Rule 42.3's requirement of ten days'
notice to all parties, and dismiss the appeal on our own motion.  See id. 42.3(b),(c).
 
 
 
Accordingly,
we REINSTATE and dismiss the appeal for WANT OF PROSECUTION.  See Tex. R. App. P. 38.8(a)(1);
42.3(b),(c).  Any pending motions are dismissed as moot.
            
PER CURIAM
Delivered and filed the 
17th day of February, 2011.